Citation Nr: 1519183	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for disorders of the bilateral lower extremities, including as secondary to service-connected canal stenosis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1993 to June 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for a bilateral leg condition and a bilateral foot condition.

In February 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.


FINDING OF FACT

Service-connected lumbosacral spine stenosis causes bilateral leg and foot disorders manifested by pain, numbness, and tingling. 


CONCLUSION OF LAW

Disorders producing pain, numbness, and tingling in the bilateral legs and feet are proximately due to service-connected lumbosacral spine stenosis. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran contends that a disorder manifested by pain, tightness, numbness, and tingling in his legs and feet is related to his service-connected disorder of the lumbosacral spine. The Veteran was in a motor vehicle accident in service in 1996. In 1998, he sought service connection for back disability. The RO granted service connection for cervical spine and thoracic spine disorders. The RO later recharacterized the thoracic spine disorder as a lumbosacral spine disorder. The RO presently describes the lumbosacral spine disability as mild canal stenosis at the L4-L5 and L5-S1 levels.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Medical records and opinions and statements from the Veteran address the question of whether a current bilateral lower extremity disorder is proximately due to or the result of his lumbosacral spine disorder.

In VA outpatient treatment in April 2010, the Veteran reported stiffness and pain in his legs, and pain and occasional pain and tingling sensations in his feet. In October 2010, he submitted a claim for service connection for bilateral leg and foot problems secondary to his spine disorder. The claims file contains records of ongoing VA treatment for low back pain and lower extremity symptoms through 2014.

On VA examination in March 2011, the Veteran reported having chronic pain since 1996. He stated that low back pain radiated into his hamstrings and calves, and that he had numbness in his feet. He had a VA peripheral nerves examination in May 2011. The examiner expressed the opinion that numbness in the Veteran's feet was not related to his lumbar spinal canal stenosis. The examiner explained that the Veteran did not have tarsal tunnel syndrome because testing was negative for entrapment of the tibial nerves.

In January 2014, K. L. G., M.D., a VA primary care physician, wrote that the MRIs performed in 2010 and 2014 showed that the Veteran had moderate lumbar spinal stenosis. Dr. G. noted that the Veteran complained of symptoms in his legs that are consistent with that spine diagnosis. Dr. G. wrote, "It is as likely as not that the symptoms in his legs are secondary to his service-connected condition of spinal stenosis."

In private physical therapy in February 2014, the Veteran reported pain in the low back, hips, buttocks, and hamstrings, and occasional burning and cramping pain in the feet. Testing was positive for sacroiliac compression. A treating clinician found that the Veteran had right piriformis and hamstring tightness.

In the February 2014 Travel Board hearing, the Veteran reported that he has severe muscle tightness and pain in his low back. He stated that the pain runs down the back of his legs to his feet. He related that he had severe pain and cramping in his hamstring muscles and intermittent numbness, tingling, and burning in his feet. He noted that Dr. G. concluded that the symptoms in his lower extremities were likely related to his service-connected low back disorder.

The clinician who examined the Veteran in May 2011 and Dr. G. are each physicians who have examined and treated the Veteran. The opinions of each carry significant evidentiary weight, and neither opinion is substantially more probative than the other. Thus, the evidence that disorders manifested by pain, numbness, and tingling in the Veteran's legs and feet are proximately due to or the result of his service-connected lumbosacral spine disorder is at least balanced with the evidence against such a connection. The Board therefore grants service connection for those disorders.


ORDER

Entitlement to service connection for disorders producing pain, numbness, and tingling in the bilateral legs and feet is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


